Citation Nr: 1540856	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  15-07 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for internal derangement with early arthritis of the left knee.

2.  Entitlement to a rating in excess of 10 percent for internal derangement with early arthritis of the right knee.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel



INTRODUCTION

The Veteran served on active duty from August 1974 to October 1975. 

This matter comes to the Board of Veteran's Appeals (Board) on appeal from a rating decision issued in April 2014 by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

On a February 2015 substantive appeal (VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge sitting in Washington, D.C.  Such hearing was scheduled for August 31, 2015, before the undersigned; however, as the Veteran withdrew his appeal on such date, his hearing was cancelled.  38 C.F.R. § 20.702(e) (2015).    

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

In an August 31, 2015, statement, the Veteran claimed service connection for a bilateral hip disorder as secondary to his service-connected bilateral knee disabilities.  The Board observes that a November 2011 rating decision denied service connection for status post total bilateral hip arthroplasty.  Therefore, the issue of whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a bilateral hip disorder as secondary to service-connected bilateral knee disabilities has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 C.F.R. Parts 3, 19, and 20 (2015)).



FINDING OF FACT

On August 31, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran and his representative that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran and his representative submitted a statement on August 31, 2015, in which they indicated that the Veteran wished to withdraw all issues on appeal, which were specifically noted to be the claims for increased ratings for his bilateral knee disabilities.  Therefore, the Veteran has withdrawn this appeal, and there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.



ORDER

The appeal is dismissed.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


